DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim Status
Claim 20 has been amended; support for claim 20 is found in [0012] of the instant specification.
Claims 13, 15 and 16 have been cancelled.
Claims 1-12, 14 and 17-34 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The 35 USC § 112 of claims 20-34 are withdrawn in view of the amendment to claim 20.

Allowable Subject Matter
Claims 1-12, 14 and 17-34 are allowed.
The prior art fails to teach nor render obvious a method of forming an energy storage device by providing a silicon based anode, cathode, separator with an lithium layer and positioning the battery elements to form a stack and then applying the clamping pressure to all of the layers (a) for at least 10 hours to pre-lithiate the electrode and (b) applying the clamping pressure to all of the layers for at least 3 hours and at a pressure no greater than 160 psi. The prior art fails to teach of a long clamping pressure time with the given structure of clamping all of the electrode layers together.
The closest prior art is WO 2019/031744- US equivalence US 2020/0058929 and WO 2018/212453- US Equivalence US 20190305298.
 WO 2018/212453- US Equivalence US 20190305298 discloses a method of making a battery by placing a separator and lithium layer between electrodes ([0044]) and then further pressing for 50 minutes ([0030]). Chae teaches against providing a pressure for longer than 50 minutes as the pre-lithiation is excessively performed so as to reduce the electrode capacity ([0030]). Therefore, there would be no reason to have a longer pressing time as this would reduce the capacity.
WO 2019/031744- US equivalence US 2020/0058929 discloses a method of pre-lithiating an electrode. Chae teaches of applying a lithium layer to an electrode and pressing at 20-50 kfg (approximately 284-711 psi) for 0.1 to 10 hours ([0016-0017]). The lithium metal is then removed and other battery features are prepared and stacked such as the separator and other electrode ([0067]). While this may teach the pressing time and reads on the pressing force of claim 20, the method of intercalating the lithium ions into an electrode is different. The lithium metal of the present invention is never removed and pressing occurs with all elements of the battery. Therefore, Chae would not teach nor render obvious the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727